Grant, J.
(after stating the facts). By the law of descent in this State at the time of William J. Knapp’s *444death, the widow was endowed with a life estate in the land. 2 How. Stat. § 5772a, subd. 2. The widow could not convey, even by warranty deed, any greater interest in the land than that of which she was possessed, and there is no evidence in the record that she intended to. No expectant estate can be defeated by the act of the owner of the intermediate estate, or by any destruction thereof. 3 Comp. Laws, § 8814. The present case, in all its aspects, is ruled against the defendant by Lumley v. Haggerty, 110 Mich. 552 (68 N. W. 243, 64 Am. St. Rep. 364); Bowen v. Brogan, 119 Mich. 218 (77 N. W. 942, 75 Am. St. Rep. 387). Defendant obtained only the life interest which Mrs. Knapp had, and, as such, it was his duty to pay the taxes. Smith v. Blindbury, 66 Mich. 319 (33 N. W. 391); Jenks v. Horton, 96 Mich. 13 (55 N. W. 372).
The judgment is affirmed.
Hooker, C. J., Moore and Montgomery, JJ., concurred. Long, J., did not sit.